NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/18/2021 has been entered. Claim 21 is newly added. Claims 1-21 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/18/2021.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding arguments towards the rejection of claims 10-17 & 19 in the Remarks filed 11/18/2021, the arguments have been fully considered and are persuasive.  The rejections of claims 10-17 & 19 under 35 U.S.C. 103 have been withdrawn.
Regarding independent claim 1
Regarding independent claims 10 & 15,  the closest prior art fails to teach or make obvious in combination with other claimed limitations a method and controller thereof, with steps of determining a heat flux relating to at least one localized region of a gas turbine component using first and second wavelengths detected from the coating and substrate of the component respectively, and using a detection of a third wavelength of radiation from the at least one localized region to determine a location of the at least one localized region relative to the engine axis.
	The closest prior art includes Markham (US 2004/0179575), which teaches a system and method of detecting radiation emitted from a gas turbine component, corresponding to at least two localized regions, with a sensor that can detect radiation at first, second, and third wavelengths.  However, Markham fails to teach or suggest utilizing first and second wavelengths corresponding to emitted radiation from a coating and a substrate of the component respectively, for at least two localized regions of the component, and comparing the first and second wavelengths to determine respective heat flux values for the localized regions, then determining a difference between the heat flux values.  Markham also fails to teach or suggest using the third wavelength to determine a location of at least one localized region where a heat flux is determined using the first and second wavelengths for that localized region.  While determination of heat flux values for a region is known, such as taught by Sabol (US 2006/0056960), the prior art is silent on the methods recited in the claimed invention, using detected radiation wavelengths to determine a heat flux and locate a respective localized region on a turbine component.
Claims 2-9, 11-14, 16-21 are allowable for the same reasons as claims 1, 10, 15, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741